Case 1:20-cv-04987-AT Document 22 Filed 04/12/21 Page 1of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
ISAIS FLORES MARTINEZ, individually DOC #: ——— —
and on behalf of others similarly situated, DATE FILED: _ 4/12/2021

Plaintiff,
-against- 20 Civ. 4987 (AT)

BISMILLAH BAWARCHI INC. (D/B/A ORDER

BAWARCHI INDIAN CUISINE), FRESH
FOOD NYC INC. (D/B/A BAWARCHI
INDIAN CUISINE), AZIZ A KHAN, and
MOHAMMED A. MAHBUB,

 

Defendants.
ANALISA TORRES, District Judge:

 

On March 1, 2021, the Court ordered the parties to submit their settlement fairness motion by
March 26, 2021. ECF No. 21. The parties failed to comply with this order.

Accordingly, by April 16, 2021, the parties are directed to file their letter motion, along with
their settlement agreement, for Court approval.

SO ORDERED.

Dated: April 12, 2021
New York, New York

OQ-

ANALISA TORRES
United States District Judge

 
